DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment overcomes the previously set-forth 112(b) and 112(d) rejections.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, disclose, or suggest the claimed invention, and specifically, spraying cooling fluid including a liquid to the coil and a gap between the coil and the workpiece in a form of mist at least during a period in which the AC power is supplied to the coil. Applicant’s specification indicates that by spraying cooling fluid including a liquid to the coil and a gap between the coil and the workpiece in a form of mist at least during a period in which the AC power is supplied to the coil, scales that are detached from the workpiece are captured by the mist and are prevented from causing a short circuit between the coil and the workpiece, thus preventing damage to the coil. Additionally, this claimed limitation results in cooling the coil and the workpiece, without excessively cooling the workpiece (Applicant’s specification at [0033]-[0039]).
Applicant' s arguments, see pages 3 – 5, filed 8/31/2021, with respect to claim 5 have been fully considered and are persuasive. Applicant has argued that Streubel (US 2005/0006828) teaches away from the modification to include spraying cooling fluid to the coil and a gap between the coil and the workpiece at least during a period in which the AC power is supplied to the coil. Applicant has stated that Struebel discloses that “contact of the liquid cooling medium with the induction element is prevented, and the risk of voltage flashover is eliminated” ([0014] of Streubel). This argument is persuasive. Therefore, the 103 rejection of claim 5 has been withdrawn.
Inoue et al. (JP2000003779) is considered a close prior art reference. Inoue discloses moving a coil relative to an elongated workpiece to inductively heat the workpiece continuously in a direction in 
Dehn (US 3,532,333) is considered a close prior art reference. Dehn discloses wherein cooling liquid in the form of mist is sprayed to an intensifier on a coil to cool the intensifier. However, Dehn does not disclose wherein the cooling liquid is sprayed during a period in which AC power is supplied to the coil.
Corteggiano et al. (US 2,644,075) is considered a close prior art reference. Corteggiano discloses wherein an elongated workpiece (see Figs. 10 and 11, workpieces W') is moved relative to an induction heating coil 36 (Corteggiano refers to a "horizontal travel path for the train of workpieces" [Col. 3, lines 20-21]), and wherein cooling liquid ("quenching water") is sprayed to the workpiece to quench the workpiece after heating. While Corteggiano discloses that "the quenching water is supplied and flows from the quenching portion constantly," indicating that the cooling liquid is sprayed at least during a period in which the AC power is supplied to the coil, Corteggiano does not disclose wherein the cooling liquid is sprayed to the coil and a gap between the coil and the workpiece. Rather, Corteggiano discloses wherein the cooling liquid is sprayed to the workpiece. Therefore, Corteggiano does not disclose spraying cooling fluid to the coil during a period in which the AC power is supplied to the coil.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./             Examiner, Art Unit 3761           

/IBRAHIME A ABRAHAM/             Supervisory Patent Examiner, Art Unit 3761